COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


RAYMONT D. ARMSTEAD
                                            MEMORANDUM OPINION * BY
v.          Record No. 2251-96-1            JUDGE RICHARD S. BRAY
                                              SEPTEMBER 23, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Randolph T. West, Judge

           Theophlise L. Twitty for appellant.
           Michael T. Judge, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Raymont D. Armstead (defendant) was convicted in a bench

trial on indictments charging two counts of cocaine distribution.

 Defendant complains on appeal that the trial court erroneously

denied his motion for a continuance, necessary to accommodate the

substitution of appointed counsel with retained counsel,

resulting in violations of both Code § 19.2-159.1 and the Sixth
                              1
Amendment right to counsel.       Finding no error, we affirm the

convictions.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts essential to a

disposition of the appeal.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Although the Commonwealth contends that these arguments
were procedurally defaulted, we find that defendant adequately
presented the issues to the trial court.
     Code § 19.2-159.1 provides, in pertinent part, that:
          In the event the defendant undergoes a change
          of circumstances so that he is no longer
          indigent, the defendant shall thereupon
          obtain private counsel and shall forthwith
          advise the court of the change of
          circumstances. The court shall grant
          reasonable continuance to allow counsel to be
          obtained and to prepare for trial. When
          private counsel has been retained, appointed
          counsel shall forthwith be relieved of
          further responsibility and compensated for
          his services, pro rata, pursuant to
          § 19.2-163.

Here, although defendant's father had apparently undertaken to

retain counsel for him immediately prior to trial, defendant

advised the court that he "didn't have anything to do with" this

effort, had not spoken with such attorney and remained unable to

compensate counsel.   Under such circumstances, defendant's

continuance motion was clearly not one contemplated by Code

§ 19.2-159.1.

     We acknowledge that a "criminal defendant's [constitutional]

right to counsel includes 'not only an indigent's right to have

the government appoint an attorney to represent him, but also the

right of any accused, if he can provide counsel for himself by

his own resources or through the aid of his family or friends, to

be represented by an attorney of his own choosing.'"     Paris v.

Commonwealth, 9 Va. App. 454, 460, 389 S.E.2d 718, 721 (1990)

(quoting Thacker v. Slayton, 375 F. Supp. 1332, 1335-36 (E.D. Va.

1974)).   However, such is
           "a qualified right which is limited by a
           countervailing state interest in proceeding
           with prosecutions on an orderly and


                                 2
           expeditious basis." Bolden v. Commonwealth,
           11 Va. App. 187, 190, 397 S.E.2d 534, 536
           (1990). Further, "broad discretion is
           afforded the trial court in determining
           whether a continuance to obtain counsel
           should be granted. Only an unreasoning and
           arbitrary insistence on expeditiousness in
           the face of a justifiable request for a delay
           violates the right to the assistance of
           counsel." Id. at 191, 397 S.E.2d at 536.


Mills v. Commonwealth, 24 Va. App. 95, 99-100, 480 S.E.2d 746,

748 (1997).   Thus, "[i]n order to justify a continuance 'by the

last minute change of counsel, exceptional circumstances must

exist.'"   Feigley v. Commonwealth, 16 Va. App. 717, 721, 432
S.E.2d 520, 523 (1993) (quoting Shifflett v. Commonwealth, 218
Va. 25, 30, 235 S.E.2d 316, 320 (1977)).

     A trial court's decision to deny a continuance "will not be

reversed on appeal unless there was a clear abuse of discretion

and prejudice to the defendant."       Id. (emphasis added).   The

requisite prejudice must be established by affirmative proof, see

Cardwell v. Commonwealth, 248 Va. 501, 509, 450 S.E.2d 146, 151

(1994), which may include evidence "that the court-appointed

attorney conducted an inadequate investigation, was unprepared

for trial, or failed to pursue a vigorous defense."       Feigley, 16

Va. App. at 721, 432 S.E.2d at 523.

     The instant record discloses that defendant's

court-appointed counsel was ready for trial, and that defendant

had "prepared . . . [a] defense to the charges with [the]

lawyer," had no witnesses and was also ready to proceed.       The

Commonwealth's case was substantively dependent upon the



                                   3
testimony of a single witness, the detective that purchased the

offending drugs from defendant, and nothing suggests either the

existence of evidence favorable to defendant or inadequate

representation of counsel.   Even assuming, arguendo, that the

court improperly denied defendant's motion because he was unable

to pay court-appointed counsel, the record demonstrates no

prejudice to defendant from the ruling.

     Accordingly, we affirm the convictions.
                                                   Affirmed.




                                 4